REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Combs et al.; PG Pub. 2002/0123770) discloses two leadless automatic pacemakers that communicate with each other (see Fig. 6), but they are not placed inside the heart. 
The prior art of record (Stokes et al.; US Patent 5814089) discloses a remote controller that communicates with the leadless pacing devices (see col. 3, lines 36-41 and lines 53-57). However, pacing is delivered automatically from within the leadless pacing devices at a programmed interval (see col. 7 lines 64-67) or when the controller sends a wake-up call to the leadless pacing device (see col. 7, lines 33-37). The decision to deliver pacing therapy is not carried out by any controller circuitry within the leadless pacing devices.
Examiner also makes note that the “sub-threshold conducted communication pulses” are supported by page 15, lines 10-14 of the Applicant’s Specification and are defined as low-voltage pulses that do not interfere with any pacing functions and do not cause a reaction to the tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     /N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792